08/31/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANF                                D
                                                                                          Case Number: PR 06-0544


                                        PR 06-0544                               AUG 3 1 2021
                                                                               Bowe n Greenwood
                                                                             Clerk of Supreme Court
                                                                                State of Monte ha
 IN RE PETITION OF JASON ARMSTRONG FOR
 REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
 BAR OF MONTANA



       Jason Armstrong has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Arrnstrong was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Armstrong has provided a letter from the State Bar certifying that
Arrnstrong has now coinpleted all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules. The Petition states that Armstrong is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Jason Armstrong for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Armstrong shall be
reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                            -
       DATED this --31    day of August, 2021.



                                                               Chief Justi
    SU   in J•411.......
         Justices




2